Name: 98/524/EC: Commission Decision of 28 July 1998 amending Decision 94/279/EC on the indicative allocation by Member States of the commitment appropriations from the Structural Funds for the agricultural part of Objective 5a except for those fields covered by Objective 1 as defined in Council Regulation (EEC) No 2052/88 for the period 1994 to 1999 (notified under document number C(1998) 2330) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  economic geography;  agricultural policy;  budget;  financing and investment;  cooperation policy
 Date Published: 1998-08-20

 Avis juridique important|31998D052498/524/EC: Commission Decision of 28 July 1998 amending Decision 94/279/EC on the indicative allocation by Member States of the commitment appropriations from the Structural Funds for the agricultural part of Objective 5a except for those fields covered by Objective 1 as defined in Council Regulation (EEC) No 2052/88 for the period 1994 to 1999 (notified under document number C(1998) 2330) (Text with EEA relevance) Official Journal L 233 , 20/08/1998 P. 0032 - 0034COMMISSION DECISION of 28 July 1998 amending Decision 94/279/EC on the indicative allocation by Member States of the commitment appropriations from the Structural Funds for the agricultural part of Objective 5a except for those fields covered by Objective 1 as defined in Council Regulation (EEC) No 2052/88 for the period 1994 to 1999 (notified under document number C(1998) 2330) (Text with EEA relevance) (98/524/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), as last amended by Regulation (EC) No 3193/94 (2), and in particular Article 12(4) thereof,Whereas, pursuant to Article 12(4) of Council Regulation (EEC) No 2052/88, the indicative allocation of the resources of the Structural Funds which may be committed between 1994 and 1999 for the agricultural part of Objective 5(a) which does not fall under Objective 1 was established by Commission Decision 94/279/EC (3);Whereas by the abovementioned Decision an amount of ECU 518 million, expressed in 1994 prices, was set aside from the total amount of ECU 5 149 million to ensure in particular that measures implemented before the entry into force of Council Regulation (EEC) No 2081/93 (4) are funded; whereas the amount set aside was furthermore intended to take into account the special circumstances which could come up in the context of the examination of financial forecasts to be presented by Member States;Whereas an amount of ECU 401 million has been used for funding measures implemented before the entry into force of Regulation (EEC) No 2081/93; whereas an amount of ECU 124,619 million, expressed in 1998 prices, from the total amount set aside in 1994, has not yet been allocated;Whereas by adopting Decision 96/388/EC (5), the Commission accepted the United Kingdom's request to withdraw the application of measures under Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (6), recast by Regulation (EC) No 951/97 (7), in England from the 1 March 1996; whereas by this Decision commitment appropriations of ECU 182,318 million, expressed in 1998 prices, were released and surrendered to the Funds; whereas, consequently, the commitment appropriations initially allocated to the United Kingdom in 1994 have to be reduced by this amount;Whereas as a result of the above matter, a remaining sum amounting to ECU 306,937 million, expressed in 1998 prices, is available to be allocated from the Structural Funds for the agricultural part of Objective 5a, outside of Objective 1 and 6 regions;Whereas in the context of the update of expenditure forecasts for measures under Council Regulation (EC) No 950/97 (8) and during the monitoring of the implementation of measures under Regulation (EC) No 951/57 a number of Member States identified financial needs for the implementation of these measures which exceed the initially estimated amounts;Whereas the requests of these Member States have been examined taking into account in particular three elements: the progress in implementation of the relevant measures within the current programming period, the availability of national co-financing, and the proof of sufficient absorption capacity for the additional financial resources; whereas this examination allowed the identification of the needs for additional financial resources in the concerned Member States;Whereas Article 6(2) of Regulation (EEC) No 2052/88 in conjunction with Article 26 of Council Regulation (EEC) No 4253/88 (9) requires the evaluation of Community structural operations in order to gauge their effectiveness and whereas the latter Article sets out that evaluations are the joint responsibility of the Member State and the Commission; whereas Article 5(2)(e) of Regulation (EEC) No 2052/88 defines support for technical assistance, including the measures to evaluate operations, as a form of financial assistance which may be provided;Whereas contrary to the other structural interventions, the programming of measures under Regulation (EC) No 951/97, outside Objective 1 regions, did not foresee support for technical assistance; whereas the requirement to carry out an ex-post evaluation of the previous period 1991 to 1993 as well as a mid-term and ex-post evaluation of the ongoing period 1994 to 1999 will cause additional costs to be borne by Member States; whereas on the occasion of the discussion of the evaluation of measures under Regulation (EC) No 951/97 and Regulation (EEC) No 867/90 in the meeting of the Committee on Agricultural Structures and Rural Development of 28 January 1997, Member States requested the expenditure for evaluation to be co-financed by the Funds; whereas the use of ECU 4 million for this purpose is considered to be justified;Whereas, taking into account the justified needs for attribution to Objective 5a, an amount of ECU 117 million is not required for the reinforcement of interventions in the framework of Objective 5a; whereas from this remaining sum an amount of ECU 37 million is transferred to the PEACE initiative to ensure a part of the financing of the PEACE programme for Northern Ireland and with that to contribute to the peace process in this region;Whereas for the other part of the remaining amount, Portugal, Italy and Germany submitted requests asking for a transfer of unused financial resources under Objective 5a to contribute to the financing of structural interventions in the framework of Objective 5b and Objective 1 programmes which are designed to remedy the damages which were caused by natural disaster; whereas these requests are considered to be justified as they involve the use of the unused financial resources within the scope of application of the Structural Funds for actions designed to restore the concerned rural regions;Whereas, by letter of 14 May 1998, the Italian authorities requested the transfer of ECU 65,000 million which were initially allocated to the measures under Objective 5a, referred to in the third subparagraph of Article 31(1) of Regulation (EC) No 950/97, to the operational programmes under Objective 5b for the regions Umbria and Marche; whereas this request is considered justified as the financial resources requested are intended to contribute to the financing of structural interventions aiming to remedy the damages which were caused by natural disaster; whereas the initial allocation of commitment appropriations from the Structural Funds for the agricultural part of Objective 5a except for those fields covered by Objective 1 to Italy has to be reduced by the aforementioned amount;Whereas the indicative allocation set out in the Annex hereto satisfies the criteria laid down in Article 12(4) of Regulation (EEC) No 2052/88 and whereas the new distribution between Member States shall not modify the weightings of the past, in particular with regard to the allocation of resources in the future,HAS ADOPTED THIS DECISION:Article 1 Article 1 of Decision 94/279/EC is replaced by the following text:'Article 1For the period 1994 to 1999, the initial indicative breakdown as decided in 1994 and the modified indicative breakdown, which is subject to the present Decision, between the Member States, of the commitment appropriations for the agricultural part of Objective 5a, except for those fields covered by Objective 1 as defined in Regulation (EEC) No 2052/88, are set out in the Annex.Article 1aAn amount of ECU 4 million is set aside to allow the support for technical assistance for the ex-post evaluation of the period 1991 to 1993, the mid-term review and the ex-post evaluation of the period 1994 to 1999 from commitment appropriations available for the agricultural part of Objective 5a except for those fields covered by Objective 1. The modalities of the support for evaluation shall be defined in a separate Commission Decision`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 28 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 185, 15. 7. 1988, p. 9.(2) OJ L 337, 24. 12. 1994, p. 1.(3) OJ L 120, 11. 5. 1994, p. 50.(4) OJ L 193, 31. 7. 1993, p. 5.(5) OJ L 155, 28. 6. 1996, p. 58.(6) OJ L 91, 6. 4. 1990, p. 1.(7) OJ L 142, 2. 6. 1997, p. 22.(8) OJ L 142, 2. 6. 1997, p. 1.(9) OJ L 374, 31. 12. 1988, p. 1.ANNEX >TABLE>